POLSTON, J.,
concurs.
APPENDIX
RULE 3.800. CORRECTION, REDUCTION, AND MODIFICATION OF SENTENCES.
(a) Correction.
(1) Generally. A court may at any time correct an illegal sentence imposed by it, or an incorrect calculation made by it in a sentencing scoresheet, when it is affirmatively alleged that the court records demonstrate on their face an entitlement to that relief, provided that a party may not file a motion to correct an illegal sentence under this subdivision "during the time allowed for the filing of a motion under subdivision (b)(1) or during the pendency of a direct appeal.
(2) Successive Motions. A court may dismiss á second or successive motion if the court finds that the motion fails to allege new or different grounds for relief and the prior determination was on the merits-. When a motion is dismissed under this subdivision, a copy of that portion of the flies and records necessary to support the court’s ruling must accompany the order dismissing the motion.. .. .
(3) Sexual Predator Designation. A defendant may seek correction of an allegedly erroneous sexual predator designation under this subdivision, but only when it is apparent from the face of the record that the defendant did not meet the criteria for designation as a sexual predator.'
(4) Appeals. All orders denying or dismissing motions under-ftis-subdivision (a) shallmust include a statement that the mo-vantdefendant has the right to appeal within 30 days of rendition of the order.
(b)-(c) [No Change]
Committee Notes
[No Change]
Court Commentary
2015 Amendments. The amendment to rule 3.800(a)(2) is not intended to render inapplicable the “manifest injustice” excep*1172tion as described in State v. McBride, 848 So.2d 287 (Fla.2003).
1999 Amendments. [No Change]
RULE 3.984. APPLICATION FOR CRIMINAL INDIGENT STATUS
[[Image here]]
Notice to Applicant: The provision of á public defender/court appointed lawyer, and costs/due process services aremot free. A judgment'and lien may be imposed against all real or personal property you own to pay for legal and other services provided on your behalf or on behalf of the person for whom you are making this.application. There is a $50,00 fee for each application filed. , ,
If the application fee is not paid to the Clerk of the Court within 7 days, it will bo added to any costs that may be assessed against you at the conclusion of this case, If you are a parent/guardian,making this affidavit on behalf of a minor or tax-dependent adult, the information contained in this application must include your income and assets',
1. I have • dependents. (Do not include .children, not living at home and do not include a working spouse or. yourself.)
2. 1 have a take home income of $_, paid . ( ) weekly () bi-weekly ( ) semi-monthly () monthly () yearly ’

*1173
(Take home income equals salary, wages, bonuses, commissions, allowances, overtime, tips and similar payments, minus deductions required by law and other court ordered support payments)

3. I have other income paid ( ) weekly ( ) bi-weekly ( ) semi-monthly ( ) monthly! ) yearly: (Circle “Yes” and fill in the amount if you have this kind of income, otherwise circle "No.’)
Social Security benefits.. Yes $_No
Unemployment compensation. Yes $_No
Union Funds... Yes $_No
Workers compensation. Yes $_No
Retirement/pensions. Yes $_No
Tnists or gifts. Yes $_No
Veterans’ benefit. Yes $j_No
Child support or other regular support from family members/spouse..'. Yes $_No
Rental income. Yes $_No
Dividends or interest. Yes $_No
Other kinds of income not on the list.... Yes $_No
4. “No”) I have other assets: (Circle "yes” and fill in the value of the property, otherwise circle
Cash. Yes $_ No
Bank accounts). Yes $_ No
Certificates of deposit or money Yes $_ market accounts. No
* Equity in Motor vehicles/Boats/ Other tangible properly. Yes $_ No
Savings. Yes $_ No
Stocks/bonds. Yes $_ No
* Equity in Real estate (excluding Yes $ homestead). No
* include expectancy of an interest in such property
5. 1 have a total amount of liabilities and debts in the amount of S_,.
6. I receive: (Circle "Yes” or "No”)
Temporary Assistance for Needy Families-Cash Assistance. Yes No
*1174Poverty-related veterans’ benefits. Yes No
Supplemental Security Income (SSI). Yes No
7, I have been released on bail in the amount of $ Cash_Surety Posted by: Self_ Family_ Other _
A person who knowingly provides false information to the clerk or the court in seeking a detennination of indigent status under s. 27.52, F.S. commits a misdemeanor of the first degree, punishable as provided in s, 775,082, F.S. or s. 775,083, F.S. I attest that the information I have provided on this Application is true and accurate to the best-of-my-knowledge.
Signed this_day of ..20.
[[Image here]]
CLERK’S DETERMINATION
_Based on the information in this Application, I have determined the applicant to be ( ) Indigent () Not Indigent
__ The Public Defender is hereby appointed to the case listed above until relieved by the Court.
Dated this_day of_, 20_.
Clerk of the Circuit Court
This form was completed with the assistance of
Clerk/Deputy Clerk/Other authorized person
*1175APPLICANTS FOUND NOT INDIGENT MAY SEEK REVIEW BY ASKING FOR A HEARING TIME. Sign here if you want the judge to review the clerk’s decision of not indigent. ,
RULE 3.987. MOTION FOR POSTCONVICTION RELIEF
[[Image here]]
MOTION FOR POSTCONVICTION RELIEF
Instructions — Read Carefully .
(1) This motion must be legiblyhandwritten-or-typewritten;--3igped by the defendant-;- and-contain'oithor-the first or second oath sot out at tho-ond-of-this rulo typewritten or handwritten in legible printed lettering, in blue or black ink, double-spaced, with margins no less than 1 inch on white 8 1/2 by 11 inch paper. No motion, including any memorandum of law, shall exceed 50 pages without leave of the court upon a showing of good cause. Any false statement of a material fact may serve as the basis for prosecution and conviction for perjury. All questions must be answered concisely in the proper space on the form:
(2) Additional pages are not permitted except with respect to the facts that you rely upon to support your grounds for relief. No citation of authorities need be furnished. If briefs or arguments are submitted in support of your legal claims (as opposed to your factual claims), they should be submitted in the form of a separate memorandum of law. This memorandum should have tlie same caption as this motion.
*1176(3) No filing fee is required when submitting a motion for postconvictioh relief,
(4) Only the judgment of one case may be challenged in a single motion for postconviction relief.-If you seek to challenge judgments entered in different cases, or different courts, you must file separate motions as to each such case. The single exception to this is if you are challenging the judgments in the different cases that were consolidated for trial. In this event, show each case number involved in the caption,
(5) Your attention is directed to the fact that you must include all grounds for relief, and all facts that support such grounds, in the motion you file seeking relief from any judgment of conviction, , , ,
(6) Claims of newly discovered evidence must be supported by affidavits attached to vour motion. If vour newly discovered evidence claim is based on recanted trial testimony or a newiv discovered witness, the attached affidavit must be from that witness. Tor all other newly discovered evidence claims, the attached affidavit must be from any person whose testimony is necessary to factually support vour claim for relief. If the required affidavit is not attached to vour motion, vou must provide an explanation why the required affidavit could not be obtained.
(7) Your motion must also be submitted under oath and state as follows:
fat that vou are the defendant in the cause.
(bl that vou understand English or. if vou cannot understand English, that vou have had the mótio'ri translated completely into a language that vou understand, alona with the name and address of the person who translated the motion and a certification from that person that he or she provided vou with an accurate and complete translation.
(cl that vou have either read vour motion or had it read to vou.
f dl that vou understand all of its contents.
fel that vour motion is filed in good faith, with a reasonable belief that it is timely filed, has potential merit, and does not duplicate previous motions that have been disposed ofbv the court. •' " _
ff) that all- of the facts stated in vour motion are true and correct, and
fgt that vou are subject to sanctions, whether imposed by the court or administratively bv the Department of Corrections, including but not limited to forfeiture of gain time, if vour motion is found to be frivolous, malicious, or otherwise made in bad faith or with reckless disregard for the truth.
(81 When the motion is fully completed, the original must be mailed to the clerk of the:court whose address is_(county where sentence was imposed) County Courthouse,_(address of clerk), Píeáda as stated in Florida Rule of Appellate Procedure 9.420.
*1177MOTION
[[Image here]]
*1178[[Image here]]
*1179[[Image here]]
*1180[[Image here]]
*1181[[Image here]]
14. State concisely every ground on which you claim that the judgment or sentence is unlawful. Summarize briefly the facts supporting each ground. If necessary, you may attach pages stating additional grounds and the facts supporting them.
For your information, the following is a list of the most frequently raised grounds for postconviction relief. Each statement preceded by a letter constitutes a separate ground for possible relief. You may raise any grounds that you may have other than those listed. However, you should raise in this motion all available grounds (relating to this conviction) on which you base your allegations that your conviction or sentence is unlawful.
DO NOT CHECK ANY OF THESE LISTED GROUNDS. If you select one or more of these grounds for relief, you must allege facts. The motion will not be accepted by the court if you merely check (a) through (i).
(a) Conviction obtained by plea of guilty or nolo contendere that was unlawfully induced or not made voluntarily with understanding of the nature of the charge and the consequences of the plea.
(b) Conviction obtained by the unconstitutional failure of the prosecution to disclose to the defendant evidence favorable to the defendant.
(c) Conviction obtained by a violation of the protection against double jeopardy.
(d) Denial of effective assistance of counsel.
(e) Denial of right of appeal,
(f) Lack of jurisdiction of the court to enter the judgment or impose sentence (such as an unconstitutional statute).
(g) Sentence in excess of the maximum authorized by law.
(h) Newly discovered evidence.
(i) Changes in the law that would be retroactive.
*1182[[Image here]]
*1183[[Image here]]
*1184[[Image here]]
WHEREFORE, movant requests that the court grant all relief to which the movant may be entitled in this proceeding, including but not limited to (here list the nature of the relief sought):
*1185[[Image here]]
*1186[[Image here]]
*1187[[Image here]]
MOTION FOR CORRECTION OF JAIL CREDIT
INSTRUCTIONS FOR FILING MO TION FOR JAIL CREDIT PURSUANT TO FLORIDA RULE OF CRIMINAL PROCEDURE 3.801 READ CAREFULLY
1. The attached motion is the only type of motion you are permitted to file to obtain in-state iail credit omitted from vour sentence. It may not be used to obtain out-of-state iail credit.
*11882. You must file this motion within 1 year of the date vour sentence became final.
3. Only 1 motion mav be filed to obtain iail credit omitted from vour sentence. No successive motion for iail credit will be considered.
4. You must complete the attached motion bv filling in the blank spaces.
5. You must tell the truth and sign the attached motion. If vou make a false statement of a material fact in vour motion, vou mav be prosecuted for perjury.
6. You must file the attached motion in the court that imposed the sentence on which the iail credit was omitted.
7. You are not required to pay a filing fee to file the attached motion.
MOTION FOR CORRECTION OF JAIL CREDIT
thereinafter “Defendant”! in pro se fashion, respectfully moves this Honorable Court for iail credit pursuant to section 921.161 Cl I, Florida Statutes, and Florida Rule of Criminal Procedure 3.801. In support of the motion, the Defendant states the following in a question-and-answer format:
[[Image here]]
*1189[[Image here]]
*1190[[Image here]]
*1191[[Image here]]
*1192[[Image here]]
*1193[[Image here]]
*1194[[Image here]]
*1195[[Image here]]
*1196[[Image here]]
*1197[[Image here]]
*1198[[Image here]]
*1199[[Image here]]
*1200[[Image here]]
*1201[[Image here]]
*12021. Undersigned counsel represents that, after a timely and diligent search, the records specifically described below:
(a) are relevant to a pending proceeding under rule 3.850; or
(b) appear reasonably calculated to lead to the discovery of admissible evidence; and
(c) have not been obtained previously in discovery or from a prior public records request from either the above-named person or agency or any other; and
(d) presently are not available from the public records repository.
2. The public records requested are as follows:
[list public records requested]
3. Under rule 3.852, any objection to production, including any claim of exemption, must be filed with the trial court and served on all counsel of record within 60 days of receipt of this demand, or that objection will be considered waived.
4. Under rule 3.852, you shall, within 90 days after receipt of this demand:
(a) copy, index, and deliver to the records repository of the Secretary of State any additional public records in the possession of your agency that pertain to this case; and
(b) certify that, to the best of your knowledge and belief, all additional public records have been delivered to the records repository of the Secretary of State; and
(c) recertify that the public records previously delivered are complete if no additional public records are found.
[[Image here]]
*1203[[Image here]]
*1204[[Image here]]
*1205[[Image here]]
*1206[[Image here]]